                        Case 3:20-cv-00028-DHB-BKE Document 11 Filed 08/19/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                Southern District of Georgia
                  SHELDON DUNCOMBE,

                             Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 320-028

                  WARDEN STACEY N. STONE,

                            Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of August 19, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court. Therefore, Respondent's Motion

                    to Dismiss is GRANTED, and the petition filed pursuant to 28 U.S.C. § 2241 is DISMISSED AS

                    MOOT. This civil action stands CLOSED.




            08/19/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
